Citation Nr: 1643356	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for respiratory problems.

3.  Entitlement to service connection for heartburn.

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include memory loss and insomnia.

6.  Entitlement to a disability rating in excess of 50 percent for PTSD.

7.  Entitlement to a disability rating in excess of 20 percent for a right foot condition.

8.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity.
9.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

10.  Entitlement to a disability rating in excess of 10 percent for a right ankle sprain.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).

12.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment.

13.  Entitlement to dependents' education assistance benefits (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  



FINDING OF FACT

A signed statement from the Veteran's representative, dated January 28, 2016, was received by VA prior to the promulgation of a decision by the Board, expressing the Veteran's desire to withdraw all of the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn all the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for respiratory problems is dismissed.

The issue of entitlement to service connection for heartburn is dismissed.

The issue of entitlement to service connection for migraines is dismissed.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to include memory loss and insomnia is dismissed.

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is dismissed.

The issue of entitlement to a disability rating in excess of 20 percent for a right foot condition is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for a right ankle sprain is dismissed.

The issue of entitlement to TDIU is dismissed.

The issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment is dismissed.

The issue of entitlement to DEA is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


